Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 15-1817

              IN RE REDONDO CONSTRUCTION CORPORATION,

                                Debtor.
                         ____________________

                 REDONDO CONSTRUCTION CORPORATION,

                         Claimant, Appellee,

                                     v.

        PUERTO RICO HIGHWAY AND TRANSPORTATION AUTHORITY,

                       Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]
        [Hon. Enrique S. Lamoutte, U.S. Bankruptcy Judge]


                                  Before

                       Lynch, Selya and Lipez,
                           Circuit Judges.


     Héctor Benítez Arraiza and Quiñones & Arbona, P.S.C. on brief
for appellant.
     Freddie Pérez-González and Freddie Pérez-González & Assoc.,
P.S.C. on brief for appellee.
March 30, 2016
          Per Curiam. This is the latest in a seemingly endless

stream of appeals arising out of litigation between a contractor,

Redondo Construction Corporation (Redondo), and the Puerto Rico

Highway and Transportation Authority (the Authority).    The sole

remaining issue in this appeal involves the accrual date for the

commencement of prejudgment interest under Article 1061 of the

Puerto Rico Civil Code, P.R. Laws Ann. tit. 31, § 3025.      That

issue, however, has now been definitively resolved in a separate

appeal involving the same parties.     See P.R. Highway & Transp.

Auth. v. Redondo Constr. Corp. (In re Redondo Constr. Corp.), ___

F.3d ___, ___ (1st Cir. 2016) [No. 15-1397, slip op. at 13-15].

That case held — as did the district court in this case — that the

accrual date was determined by the date of substantial completion

of a particular contract. See id. at ___ [slip op. at 15]. Because

this ruling is directly on point, it is dispositive here.     See

United States v. Wogan, 938 F.2d 1446, 1449 (1st Cir. 1991) ("We

have held, time and again, that in a multi-panel circuit, prior

panel decisions are binding upon newly constituted panels in the

absence of supervening authority sufficient to warrant disregard

of established precedent.").

          The Authority claims that our decision in this case is

controlled instead by language in one of our earlier opinions.

See Redondo Constr. Corp. v. P.R. Highway & Transp. Auth. (In re

Redondo Constr. Corp.), 700 F.3d 39, 43 (1st Cir. 2012).     That


                               - 3 -
language does not salvage the Authority's claim and, in all events,

it is dictum.   It is apodictic that dictum, unlike a holding, does

not bind a future panel.   See Dedham Water Co. v. Cumberland Farms

Dairy, Inc., 972 F.2d 453, 459 (1st Cir. 1992) ("Dictum constitutes

neither the law of the case nor the stuff of binding precedent").

            We need go no further. For the reasons elucidated above,

the judgment of the district court is summarily



Affirmed.    See 1st Cir. R. 27.0(c).




                                - 4 -